21 F.3d 423NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jeffrey A. MIDDLETON, Plaintiff Appellant,v.COMMONWEALTH of Virginia;  Department of Corrections,Director;  Augusta Correctional Center, Warden;L.W. Huffman, Defendants Appellees.
No. 93-7298.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 14, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-93-755).
Jeffrey A. Middleton, appellant pro se.
W.D.Va.
DISMISSED.
Before RUSSELL, MURNAHHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Jeffrey A. Middleton appeals from the district court order signed October 12, 1993, and entered October 15, 1993, dismissing his action as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  We dismiss this appeal for lack of jurisdiction.


2
Although warned by this Court of his failure to sign his notice of appeal, Middleton failed to amend his notice of appeal.  The unsigned notice of appeal did not confer jurisdiction on this Court.   Covington v. Allsbrook, 636 F.2d 63 (4th Cir.1980), cert. denied, 451 U.S. 914 (1981).  The time has now passed in which Middleton could file any effective notice of appeal.  Fed. R.App. P. 4. Because we have no jurisdiction over this appeal, we dismiss.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We note that if we reached the merits of Middleton's appeal, we would agree with the district court's determination that Middleton's claims are frivolous.   See Harker v. State Use Indus., 990 F.2d 131 (4th Cir.1993)